Libbey, J.
The plaintiff’s title depends upon the validity of two tax sales, one in December, 1881, on the tax assessed to *194Isaac George, the other made in June, 1885, on the tax assessed to the defendant. The sales were made to the inhabitants of the town of Stockton, and the plaintiff claims under a deed from that town. The burden of proof is upon the plaintiff to show ■that in making these sales, or at least one of them, all the requirements of law were complied with by the collector. We think she has failed to do so.
The deeds from the collector relied on are not sufficient to make out a prima fade case of title. They do not show that the law was complied with. The recitals in a collector’s deed are not evidence of the facts recited. Libby v. Mayberry, 80 Maine, 137.
It does not appear that nine months had elapsed before the collector gave notice of sale. His recital that nine months had elapsed is not sufficient. He should state the time when he gave notice. Nor is his recital that he gave the notice at least six weeks before the time of sale, sufficient. He should state when he gave the notice. Nor is it sufficient for him to recite in his deed that he posted up the notices where warrants for town meetings are required to be posted. He should state where he posted them up. Nor does it appear to whom he gave the ten days written notice of the time and place of sale and the amount of tax due, as the owner or occupant of the premises. His recital that he gave it at least ten days before the sale, to a person who was the owner or occupant, is not sufficient evidence of the fact.
But the more substantial objection to the sale is, we think, that he recites in his deed that he sold the premises named to the inhabitants of the town of Stockton as a whole, they being the highest bidders therefor. It should appear that he exposed for sale and sought offers for a fractional part of said premises sufficient to pay the tax and legal charges, and that he could obtain no bid therefor. It is not sufficient for him to say that it was necessary to sell the whole amount so assessed and advertised, no person offering to pay the tax and legal charges for a smaller fractional part of said real estate. It must appear that he tried to obtain an offer for the payment of the tax and legal charges for a fractional part of the premises without success.
*195Again, when we look into his return of his doings in making the sale of 1885, to the town clerk, as required by the statute which is made legal evidence of the facts stated therein, we find that the only description given of the land sold is, "Quantity of land sold; acres, eighty.” And the return which he made to the' treasurer of the town, required by statute, contained the same' description of land only, "No. of acres, eighty.” And the same' fact exists in both his return to the town clerk and to the town, treasurer of his proceedings in the sale of 1881. The only-description of the land sold is, " Quantity of land ; acres, one-hundred and twenty.” And these are the only descriptions of' the lands taxed in the warrants from the assessors committing, the taxes to him for collection.
Then, again, the recital in the deeds of the time of sale does, not show that the sale took place at the time named in the notice.. The notice of sale in 1881, specified the time of sale, the third day of December, at two o’clock in the afternoon. The notice* of the sale in 1885, was the ninth day of June, at one o’clock in the afternoon. The recital in the deeds is, that one sale was-made on the third day of December and the other was made on the ninth day of June. The hour of the day when the sale was. made does not appear by the recitals in the deeds.
There are other defects in the proceedings, but we deem it unnecessary to specify any further.

Judgment for the defendant.

Peters, C. J., Walton, Virgin, Haskell and Wiiitehouse,, JJ., concurred.